DAVIDSON, Judge,
(dissenting).
As pointed out in the original opinion, the trial court submitted self-defense from both the deadly attack and the milder attack of the deceased upon Virginia Gilbert, appellant’s former wife.
Self-defense from the milder attack (Art. 1224, P. C.) was submitted to the jury in paragraph 13 of the charge, in which the jury were told as follows:
“ * * * if [irrespective of whether the deceased made a deadly attack] you find and believe from the evidence that in truth and in fact the deceased was in the act of making an unlawful and violent attack upon Virginia Gilbert and that the defendant had no other reasonable or practical means of preventing such attack, then in such event, if you so find the facts to be, or if you have a reasonable doubt thereof you are instructed that the defendant would have a right to shoot and kill the deceased, Quinton Carroll; and if you find that the killing of the deceased took place under the circumstances and conditons as above stated, or if you have a reasonable doubt thereof, you will acquit the defendant and say by your verdict ‘not guilty.’ ”
The plain purport and effect of that charge was to tell the jury that if “in truth and in fact” the deceased was making an unlawful and violent attack upon Virginia Gilbert he would have the right to kill him provided he “had no other reasonable or practical means of preventing such attack” — which meant that if there were other such means such should have been resorted to.
The jury were required, first, to find that the attack was in *341truth and in fact made — not that it appeared to the appellant as being made — and, second, that appellant had no reasonable or practical means of preventing the attack other than to kill.
Appellant insists that such charge was erroneous under the peculiar facts of this case.
It is pointed out that the testimony — especially that of appellant — showed that the killing took place at the home of the appellant, away from and out of which the deceased was forcibly abducting and carrying Virginia Gilbert. As to that, appellant testified:
“I shot him because he was dragging her out of the house, off the bed and out of the house against her will, and against mine.”
It is apparent, therefore, that the testimony raised the issue that the unlawful and violent attack which the deceased was making against Virginia Gilbert also amounted to and encompassed her unlawful arrest, detention, and abduction by him.
The law is that one who is unlawfully and illegally arrested may use all force necessary to extricate himself from the arrest, using such force as reasonably is necessary to free himself from such unlawful arrest. Cortez v. State, 44 Tex. Cr. R. 169, 69 S. W. 536; Grafft v. State, 134 Cr. R. 30, 113 S. W. 2d 546.
The right is accorded to a third person to interfere with and prevent an illegal arrest and to do for the person unlawfully arrested all that such person would be authorized to do. Cortez v. State, 144 Tex. Cr. R. 116, 161 S.W. 2d 495.
It will be noted that the right accorded to a person unlawfully arrested, or to one seeking to prevent an unlawful arrest, is limited only to the use of no more force than necessary to free himself, or another person, from the arrest. The right to secure release is therefore accorded. It is not a question of whether there existed other means to accomplish that purpose, as was required in the instant charge, but the right existed to use such force as was necessary to secure freedom from the unlawful arrest.
It must be remembered that an unlawful arrest is, within itself, an unlawful assault.
I am constrained to agree with the appellant that he was entitled to have the jury instructed upon the law of false arrest and *342to have the jury instructed, in effect, that he had the right to use all force necessary to obtain Virginia Gilbert’s release from any unlawful arrest and detention by the deceased.
In limiting appellant’s rights and his right to act only when there were no other reasonable or practical means of preventing the attack, the charge, as given, was too restrictive under the facts of this case.
This conviction should be reversed and the cause remanded because of the error in the charge discussed.
I therefore enter my dissent to the affirmance of this case and to the overruling of appellant’s motion for rehearing.